ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                                    In re A.P., 2012 IL 113875




Caption in Supreme         In re A.P. and J.P., Minors (The People of the State of Illinois, Appellant,
Court:                     v. Lisa P., Appellee).



Docket No.                 113875


Filed                      November 29, 2012


Held                       A finding of neglect based on injurious environment was reversed where
(Note: This syllabus       entered against a mother who allowed her boyfriend to babysit in his
constitutes no part of     home with no prior indication that he would not provide a safe
the opinion of the court   environment and who, when she found her toddler injured there,
but has been prepared      immediately took the child to the hospital.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the Third District; heard in that
Review                     court on appeal from the Circuit Court of Peoria County, the Hon. Mark
                           Gilles, Judge, presiding.


Judgment                   Affirmed.
Counsel on               Lisa Madigan, Attorney General, of Springfield, and Jerry Brady, State’s
Appeal                   Attorney, of Peoria (Michael A. Scodro, Solicitor General, and Sharon
                         Purcell, Assistant Attorney General, of Chicago, and Patrick Delfino,
                         Terry A. Mertel and Judith Z. Kelly, of the Office of the State’s Attorneys
                         Appellate Prosecutor, of Ottawa, of counsel), for the People.

                         Louis P. Milot, of Peoria, for appellee.


Justices                 JUSTICE THEIS delivered the judgment of the court, with opinion.
                         Chief Justice Kilbride and Justices Freeman, Thomas, Garman, Karmeier,
                         and Burke concurred in the judgment and opinion.


                                           OPINION

¶1        This appeal arises from a judgment of the circuit court of Peoria County that found A.P.
      and J.P. to be neglected minors under section 2-3(1)(b) of the Juvenile Court Act of 1987
      (Act) (705 ILCS 405/2-3(1)(b) (West 2010)) due to an environment injurious to their welfare.
      At the subsequent dispositional hearing, the circuit court found that respondent-mother Lisa
      P. was a fit parent and closed the minors’ cases. Respondent appealed, challenging the
      finding of neglect and the circuit court’s admission of records from the Pediatric Resource
      Center under section 2-18(4)(a) of the Act (705 ILCS 405/2-18(4)(a) (West 2010)). The
      appellate court reversed, holding that the circuit court erred in admitting the records and
      adjudicating the minors neglected. 2012 IL App (3d) 110191. Before this court, the State
      challenges the appellate court’s determination on both issues. For the reasons that follow, we
      affirm the judgment of the appellate court reversing the trial court’s determination that the
      minors’ were neglected.

¶2                                      BACKGROUND
¶3        Respondent is the mother of A.P., born on January 19, 2008, and J.P., born on September
      24, 2003. A.P. and J.P. live with respondent, who is divorced from the minors’ father,
      Jeremy P. On August 17, 2010, respondent’s boyfriend, Chad McLee, was at his home
      looking after A.P. and J.P., and two of his own children, while respondent went to a doctor’s
      appointment. Respondent and the minors did not live with McLee. When respondent returned
      following the appointment, she observed that A.P. had been burned on his face. She
      immediately took him to the emergency room at OSF Saint Francis Medical Center (OSF)
      in Peoria, where A.P. was treated for burns to his head.
¶4        On November 23, 2010, the State filed a juvenile petition alleging that A.P. was abused
      because McLee inflicted physical injury upon him, by other than accidental means, in that
      he burned his face with hot water, causing second-degree burns. The State also alleged that
      A.P. was neglected in that his environment was injurious to his welfare because: (1) McLee

                                               -2-
     had burned A.P.’s face with hot water by other than accidental means; (2) the burns to A.P.’s
     face could not have occurred absent abuse or neglect on the part of McLee; and (3) McLee
     had lied to police about the incident but later told them that he had left the minors
     unsupervised with the bathwater running while he went outside. Based upon the incident
     involving A.P., the State filed a separate petition alleging that J.P. was neglected by reason
     of an environment injurious to his welfare. The petitions were consolidated for hearing. In
     respondent’s answer to the petitions, she stipulated that the State would call witnesses that
     would support its allegation that McLee had lied to the police about A.P.’s scalding, and that
     he finally told them that he was running bathwater and left the children alone unsupervised
     while he went outside to smoke a cigarette.
¶5        Prior to the adjudicatory hearing, respondent filed a motion in limine seeking to exclude
     from evidence the introduction of letters or reports from the Pediatric Resource Center (PRC)
     containing any opinion, impression, or conclusion concerning the proximate cause of the
     injury to A.P. because the records did not meet the requirements for admission as a business
     record under section 2-18(4)(a) of the Act. She objected, in pertinent part, because the
     records were those of a consulting physician that were not made in the regular course of
     business but, rather, were prepared in anticipation of litigation, and contained opinions or
     conclusions as to the source of A.P.’s injury. She further objected to Dr. Petrak’s letter and
     report because it failed to establish that her conclusions were within a reasonable degree of
     medical certainty. She also sought to exclude any documents prepared by the Department of
     Children and Family Services (DCFS) as part of its investigation into A.P.’s burns that were
     not certified under section 2-18(4)(a) of the Act. The trial court denied respondent’s motion
     in limine and admitted the records into evidence.
¶6        The records indicated that A.P. was examined by Dr. Channing Petrak at the PRC clinic
     on August 19, 2010. Dr. Petrak subsequently issued a report on November 24, 2010, in
     which she opined that A.P.’s burns were “most consistent with inflicted burns due to child
     physical abuse.” She based her opinion on the fact that A.P. had no burns on his hands or
     arms which would have been expected because children put their hands out to catch
     themselves when they fall. Based upon measurements of the bathtub and A.P.’s height, “it
     is not probable that [A.P.] would have been able to fall and catch himself in a way that only
     [the] left side of his face, ear and back of his neck were burned.” Dr. Petrak also wrote that
     she reviewed notes from DCFS of its interviews with respondent, McLee, and the three other
     children who were in the house when A.P. was burned. Dr. Petrak wrote that the DCFS notes
     indicated that McLee’s explanation as to what happened was not consistent. McLee variously
     claimed that he was looking in the mirror when A.P. came into the bathroom and slipped on
     something; he was in the den area having a cigarette with the door open rather than in the
     bathroom; and he was outside and did not see what happened.
¶7        At the adjudication hearing, the State entered into evidence, without objection, A.P.’s
     hospital records from OSF. The records indicated that A.P. had first- and second-degree scald
     burns on the left side of his head. The records also noted that respondent reported to the
     hospital staff that her boyfriend was watching A.P. He had already given a bath to two other
     children in the house when A.P. ran into the bathroom to get a toy, slipped on the floor, and
     fell head first into the bathtub. OSF contacted the Department of Children and Family

                                              -3-
       Services (DCFS) concerning A.P.’s burns and transferred him to the burn unit at Memorial
       Medical Center in Springfield. The hospital records indicated that A.P.’s grandmother stated
       that the minor had previous emergency room visits for falls and cuts to the face and that an
       unnamed boyfriend of respondent was involved in two of the episodes. The medical records
       indicated that A.P. had previously incurred a laceration to his lower lip after he fell off a
       chair and struck his lip against a wooden bedframe in July 2009. The records further
       indicated that he incurred a laceration to the left side of his forehead after he ran into a desk
       drawer at respondent’s gym in January 2010. There was no indication from the medical
       records that McLee was involved in either of these incidents.
¶8          Respondent was the only witness to testify at the adjudication hearing. She testified that
       on August 17, 2010, she left A.P. and J.P. with McLee at his home while she went to a
       doctor’s appointment. Respondent and McLee had separate living arrangements. McLee’s
       10-year-old son was visiting at the time from California and was present at the home. After
       her appointment, respondent called McLee when she was about 10 minutes away from his
       house to let him know that she was returning. They planned to leave for a barbecue when she
       got back and he told her that he was going to take a shower. When she arrived at the home,
       she observed blistering burns like a sunburn on half of A.P.’s face. She grabbed A.P. and
       immediately took him to the emergency room at OSF.
¶9          Respondent further testified that there had not been any incidents involving abuse of the
       children by McLee. She testified that A.P. had been taken to the hospital on two previous
       occasions. The first incident occurred when A.P. was approximately one year old when she
       was living at her mother’s house and the minor slipped off the bed and split his lip open
       requiring stitches. The second incident occurred when A.P. was two years old and was being
       watched in the day-care center at respondent’s gym. A.P. tripped and fell on a desk drawer
       and split his forehead open.
¶ 10        Following the adjudication hearing, the trial court concluded that while it could not find
       by a preponderance of the evidence that A.P.’s injuries were caused by abuse, the minors had
       been neglected by reason of an injurious environment. In reaching this determination, the
       trial court stated, in pertinent part:
                    “Dr. Petrak’s language when she opined what was the cause of the child’s injuries
                is basically this: It is most consistent with physical abuse. I don’t know what she
                means by that. That’s her best guess, is what I think she means by that, but I don’t
                find in my review of the evidence submitted that I can say—and I thought this even
                before I heard argument and before I heard anything from any respondent in this case,
                I can’t find that it is more likely than not that it was abuse.
                    *** I’m not making the more—what I would think [is] the stronger finding, is
                how I’ll term it, of abuse, because there has been no competent evidence presented
                of any history of abuse.
                    If not for Mr. McLee’s inability to just come clean with what happened, I may
                have been able to say it was an accident. But I don’t believe that. I think it’s—well,
                I don’t believe that it is an accident that occurred without at least neglect. He was
                defensive, and he was trying to put himself in the best light with how things went on.


                                                 -4-
                   I even sit here thinking maybe the final story he gave, maybe it was the story,
               might have been the truth, but I don’t know that. I think more likely than not he was
               neglectful in watching your children that day, speaking to you, and he was trying to
               defend himself with regard to his neglectful actions.
                                                  ***
                   *** [B]ased on the fact that Mr. McLee is obviously, if he’s giving baths to these
               children, he’s a big part of their environment. Their environment is injurious to their
               health. So this cause will need to be set for a disposition[al] hearing.”
       The trial court found that the minors’ father, Jeremy P., did not contribute to the injurious
       environment. The trial court denied respondent’s request to make a similar finding as to her
       because she had made the decision to leave the minors in McLee’s care.
¶ 11       At the subsequent dispositional hearing, the trial court entered a dispositional order
       finding respondent and the minors’ father to be fit parents and ordered the juvenile case
       closed. The trial court concluded that respondent could not have predicted that A.P. would
       be injured, and that she acted appropriately afterward. The trial court noted that all of
       respondent’s actions after the incident occurred were “appropriate” and “somewhat
       commendable.” Respondent appealed from the trial court’s adjudication that A.P. and J.P.
       were neglected.1
¶ 12       The appellate court reversed after concluding that the trial court’s finding that the minors
       were neglected was against the manifest weight of the evidence. 2012 IL App (3d) 110191,
       ¶ 23. The appellate court recognized this court’s decision in In re Arthur H., 212 Ill. 2d 441
       (2004), and concluded that the trial court improperly adjudicated the minors neglected due
       to an environment injurious to their welfare because respondent had no previous reason to
       suspect McLee would act neglectfully in caring for them. Id. at ¶ 20. The appellate court
       concluded that the trial court’s determination was effectively a per se finding of an injurious
       environment based upon the fact that A.P. was injured as a result of McLee’s neglectful
       actions. Id. The appellate court concluded that it was clear that respondent’s failure to
       provide a safe environment for A.P. was unintentional and not willful. Id.
¶ 13       The appellate court also found that the PRC records were improperly admitted by the trial
       court under section 2-18(4)(a) of the Act. Id. at ¶ 16. The appellate court noted that A.P. was
       examined by Dr. Petrak on August 19, 2010, but that the examination was not part of his
       follow-up medical care. Id. The appellate court noted that it was not until November 24,
       2010, that Dr. Petrak issued her report in which she “opined that A.P.’s burns were ‘most
       consistent with inflicted burns due to child physical abuse.’ ” Id. The appellate court
       concluded that the PRC records were not made in the regular course of business of a hospital


               1
                The State acknowledged before the appellate court that even though the trial court did not
       adjudicate the minors wards of the court, and closed the case following the dispositional hearing,
       respondent still had the right to appeal the trial court’s neglect finding. We note that respondent’s
       appeal was not moot because in any hearing under the Act, proof of the abuse, neglect or dependency
       of one minor is admissible evidence on the issue of the abuse, neglect or dependency of any other
       minor for whom the respondent is responsible. See 705 ILCS 405/2-18(3) (West 2010).

                                                   -5-
       or agency, but rather appear to have been prepared in anticipation of litigation. Id.
       Consequently, the trial court abused its discretion by admitting them into evidence. Id.
¶ 14      This court granted the State’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Feb. 26,
       2010).

¶ 15                                            ANALYSIS
¶ 16       The State contends that the appellate court erred in disturbing the trial court’s
       determination that A.P. and J.P. were neglected minors based upon an injurious environment.
       The State argues that the appellate court improperly relied upon evidence that respondent did
       not know that her boyfriend would act neglectfully while watching her children and that she
       acted appropriately after discovering that A.P. was burned. According to the State, by
       focusing on the actions and knowledge of respondent, the appellate court, in conflict with the
       Act and this court’s direction in Arthur H., conflated the neglect inquiry with the question
       of whether respondent was a neglectful parent. The State argues that at the adjudicatory
       stage, in accordance with this court’s prior direction, the trial court is not to assess blame and
       determine who is responsible for the neglect, but only whether the child is neglected.
¶ 17       The framework in which we consider the State’s contention is a familiar one. “[C]ases
       involving allegations of neglect and adjudication of wardship are sui generis, and must be
       decided on the basis of their unique circumstances.” Arthur H., 212 Ill. 2d at 463. “This
       analytical principle underscores the ‘fact-driven nature of neglect and injurious environment
       rulings.’ ” Id. (quoting In re N.B., 191 Ill. 2d 338, 346 (2000)). It is the State’s burden to
       prove allegations of neglect by a preponderance of the evidence. In re N.B., 191 Ill. 2d at
       343. In other words, the State must establish that the allegations of neglect are more probably
       true than not. Id. On review, a trial court’s finding of neglect will not be reversed unless it
       is against the manifest weight of the evidence. In re D.S., 217 Ill. 2d 306, 322 (2005). A
       finding is against the manifest weight of the evidence only if the opposite conclusion is
       clearly evident. Id. If the State fails to prove the allegations of abuse, neglect, or dependence
       by a preponderance of the evidence, the court must dismiss the petition. In re N.B., 191 Ill.
       2d at 343.
¶ 18       “A proceeding for adjudication of wardship ‘represents a significant intrusion into the
       sanctity of the family which should not be undertaken lightly.’ ” Arthur H., 212 Ill. 2d at 463
       (quoting In re Harpman, 134 Ill. App. 3d 393, 396-97 (1985)). In any proceeding initiated
       pursuant to the Act, including an adjudication of wardship, the paramount consideration is
       the best interests of the child. In re N.B., 191 Ill. 2d at 343. The Act provides the procedures
       that must be followed for determining whether a minor should be removed from his or her
       parents’ custody and made a ward of the court. In re A.W., 231 Ill. 2d 241, 254 (2008). A trial
       court must employ, pursuant to the Act, a two-step process to decide whether a minor should
       become a ward of the court. In re Jay. H., 395 Ill. App. 3d 1063, 1068 (2009).
¶ 19       Step one is the adjudicatory hearing on the petition for adjudication of wardship. Id. At
       the adjudicatory hearing, “the court shall first consider only the question whether the minor
       is abused, neglected or dependent.” 705 ILCS 405/2-18(1) (West 2010). “The legislature has
       stated that the purpose of an adjudicatory hearing is ‘to determine whether the allegations of

                                                  -6-
       a petition *** that a minor under 18 years of age is *** neglected *** are supported by a
       preponderance of the evidence.’ ” Arthur H., 212 Ill. 2d at 465 (quoting 705 ILCS 405/1-3(1)
       (West 2000)). “The plain language of this provision instructs the circuit court to focus solely
       upon whether the child has been neglected.” Id. at 465. “The legislature made no mention
       in this provision that during the adjudicatory stage of the proceedings the circuit court is also
       to determine who may be responsible for the child’s neglect, and to assess the proportion of
       the blame with respect to such individuals.” Id.
¶ 20        In Arthur H., we concluded that the appellate majority’s consideration of the relative
       blame of each parent for the child’s neglect at the adjudicatory stage in the case was
       improper. Id. at 467. We explained:
                    “Our holding that the Act instructs the circuit court during the adjudicatory
                hearing to determine whether the child is neglected, and not whether the parents are
                neglectful, furthers the purpose and policy of the Juvenile Court Act, which is to
                ensure the best interests and safety of the child. 705 ILCS 405/1-2 (West 2000). A
                contrary result would lead to the unacceptable proposition that a child who is
                neglected by only one parent would be without the protections of the Act. Similarly,
                a child would have no protection under the Act if the child were neglected, but it
                could not be determined which parent’s conduct caused the neglect. ***
                    ***
                    *** [T]he only question to be resolved at an adjudicatory hearing is whether or
                not a child is neglected, and not whether every parent is neglectful ***.” Id.
¶ 21        Following the adjudicatory hearing, if a trial court determines that a minor is abused,
       neglected or dependent, the trial court then moves to step two, which is the dispositional
       hearing. 705 ILCS 405/2-21(2) (West 2010). At the dispositional hearing, the trial court
       determines whether it is consistent with the health, safety and best interests of the minor and
       the public that the minor be made a ward of the court. Id.
¶ 22        Pertinent to this appeal, a neglected minor includes “any minor under 18 years of age
       whose environment is injurious to his or her welfare.” 705 ILCS 405/2-3(1)(b) (West 2010).
       “Generally, ‘neglect’ is defined as the ‘failure to exercise the care that circumstances justly
       demand.’ ” (Internal quotation marks omitted.) Arthur H., 212 Ill. 2d at 463 (quoting In re
       N.B., 191 Ill. 2d at 346, quoting People ex rel. Wallace v. Labrenz, 411 Ill. 618, 624 (1952)).
       This does not mean, however, that the term neglect is limited to a narrow definition. Id. at
       463. As this court has long held, neglect encompasses “wilful as well as unintentional
       disregard of duty. It is not a term of fixed and measured meaning. It takes its content always
       from specific circumstances, and its meaning varies as the context of surrounding
       circumstances changes.” (Internal quotation marks omitted.) Id. (quoting In re N.B., 191 Ill.
       2d at 346, quoting Labrenz, 411 Ill. at 624). “Similarly, the term ‘injurious environment’ has
       been recognized by our courts as an amorphous concept that cannot be defined with
       particularity.” Id. Generally, however, “the term ‘injurious environment’ has been interpreted
       to include ‘the breach of a parent’s duty to ensure a “safe and nurturing shelter” for his or her
       children.’ ” Id. (quoting In re N.B., 191 Ill. 2d at 346, quoting In re M.K., 271 Ill. App. 3d
       820, 826 (1995)).


                                                 -7-
¶ 23        With these principals in mind, we turn to the instant case. The State alleged in this case
       that both minors were neglected in that their environment was injurious to their welfare
       because respondent’s boyfriend had burned A.P.’s face with hot water by other than
       accidental means; the burns to A.P.’s face could not have occurred absent abuse or neglect
       on the part of the boyfriend; and the boyfriend had lied to police, but later told them that he
       had left the minors unsupervised with the bathwater running while he went outside. The trial
       court ultimately held, in pertinent part, that the minors were neglected because “[McLee] was
       neglectful in watching [respondent’s] children that day.”
¶ 24        The State’s reliance on Arthur H. for the proposition that under the Act the State can
       obtain a finding of neglect due to a babysitter leaving a child unattended, resulting in injury,
       even without a showing of any knowledge by the parents that the babysitter was an
       unsuitable caregiver is misplaced. The State’s interpretation of the Act would, in essence,
       allow a finding of neglect due to an injurious environment whenever an injury to a minor
       could be attributed to improper supervision on the part of a selected caregiver, even in the
       case of the most conscientious parent who has exerted every reasonable effort in choosing
       a competent caregiver for his or her child. This would include an injury that could occur to
       a minor under the care of personnel such as a teacher, nanny, camp counselor, health-care
       worker, in a myriad of environments such as a day-care center, school, church, or hospital.
       The State’s interpretation would also contradict our case law, including the requirement that
       where neglect is alleged, each case is to be decided on its particular facts; our prior emphasis
       on the fact-driven nature of neglect and injurious environment rulings; and the requirement
       that the State must prove neglect by a preponderance of the evidence. See, e.g., In re N.B.,
       191 Ill. 2d at 343, 346. We reject the State’s claim that Arthur H. requires such an outcome.
¶ 25        In contrast to Arthur H., there is no issue of apportioning culpability between the parents
       in this case because neither of them directly contributed to A.P.’s injury which was the basis
       of the trial court’s neglect finding. It was not respondent or the minors’ father who was found
       to have left the children unsupervised at the time A.P. was injured but, rather, McLee. As this
       court has long held, neglect is generally defined as the failure to exercise the care that the
       circumstances justly demand, while an injurious environment is interpreted to include “the
       breach of a parent’s duty to ensure a ‘safe and nurturing shelter’ for his or her children.”
       (Internal quotation marks omitted.) Arthur H., 212 Ill. 2d at 463. Under the circumstances
       in this case, it would not be possible to focus on the status of A.P. and J.P., as Arthur H.
       instructs, and determine whether they had been neglected, without considering respondent’s
       decision in choosing to have McLee babysit the minors. Simply put, in order to support the
       trial court’s neglect findings in this case, there had to be some indication that respondent
       knew or should have known that McLee was an unsuitable caregiver. In re M.Z., 294 Ill.
       App. 3d 581, 595-96 (1998) (for the State to obtain a finding of neglect due to a caregiver
       leaving a child alone, there had to be some indication that the parent knew or should have
       know that individual was an unsuitable caregiver).
¶ 26        Having determined what was necessary for the State to obtain a finding of neglect under
       the circumstances in this case, we turn to whether the trial court’s neglect finding was against
       the manifest weight of the evidence. Here, the evidence established that respondent left the
       two children with McLee at his home while she went to a doctor’s appointment. She and the

                                                 -8-
       children did not live with McLee and she returned to his home immediately after her
       appointment. There was no indication that McLee could not provide a safe and nurturing
       shelter for respondent’s children for the duration of the appointment. Similarly, there was no
       indication that the minors had previously been injured in McLee’s presence, or that
       respondent had any reason to be concerned about him looking after the children.
       Respondent’s testimony, as well as the hospital records from OSF, indicated that A.P.’s prior
       two injuries were accidents in which McLee had no involvement. After A.P. was injured in
       this case, respondent immediately brought him to the emergency room and there was no
       showing of further involvement by McLee with A.P. or J.P. For these reasons, we agree with
       the appellate court that the trial court’s finding of neglect due to an injurious environment
       was against the manifest weight of the evidence in this case.
¶ 27        Finally, we need not consider whether the appellate court erred in concluding that the
       trial court abused its discretion by admitting into evidence, pursuant to section 2-18(4)(a) of
       the Act, the PRC records. These records included Dr. Petrak’s report in which she detailed
       the results of the physical examination that she gave A.P., and contained her medical
       opinions and conclusions regarding the cause of the burns. The record before us establishes,
       as acknowledged by the State, that the trial court specifically rejected Dr. Petrak’s
       conclusions contained in the PRC report and based its decision instead on evidence of
       McLee’s conduct while he was charged with supervising the children. The neglect
       determination was based upon evidence in this case, which included respondent’s testimony;
       A.P.’s hospital records from OSF, which were admitted without objection; as well as
       respondent’s stipulation that McLee had lied to the police about A.P.’s scalding, and that he
       finally told them that he was running bathwater and left the children alone unsupervised
       while he went outside. Because the trial court’s denial of respondent’s motion in limine
       ultimately had no impact on the neglect findings in this case, we find no need to address
       whether the PRC report was properly admitted into evidence by the trial court.

¶ 28                                       CONCLUSION
¶ 29       For the foregoing reasons, we affirm the judgment of the appellate court, which reversed
       the trial court’s finding that A.P. and J.P. were neglected due to an injurious environment.

¶ 30      Affirmed.




                                                 -9-